DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of the species election requirement in the reply filed on 08/16/2021 is acknowledged.  The traversal is found persuasive and the requirement is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Engle (US 4074700); 

Engle discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    845
    657
    media_image1.png
    Greyscale



Engle discloses in claim 7: The electrically actuated valve of claim 1, further comprising a spring (at 89) including an end positioned in a recess in a distal seal (123/63) of the plunger (at 1006 the spring at end 1006 maintained in a recessed annular edge of the seal end at 67.)  

Engle discloses in claim 8: The electrically actuated valve of claim 7, wherein the distal seal is designed to selectively sealingly interface with a valve seat (at 77) in the valve housing positioned axially between the second port and a third port. 

Engle discloses in claim 10: [An electrically actuated valve that performs…] A method for operation of an/[the] electrically actuated valve, comprising: retracting a plunger (99/63) to sealingly engage a proximal seal (121) in the plunger with a valve seat (55) in a valve sealing component (at 1008); wherein the electrically actuated valve comprises: a valve housing (at 1) comprising: a valve chamber (at 5 body central bore); and three valve ports (at ports 11/12/13 

Engle discloses in claim 11: The method of claim 10, further comprising extending the plunger to sealingly disengage the proximal seal of the plunger from the valve seat in the valve sealing component (when reciprocally moving in the axial direction the plunger when the movable core/armature 29 is attracted to the fixed core 35 of the solenoid, when electrical current is run through the coil 91 to complete the magnetic flux circuit in the desired direction.)  


Claims 2, 4, 9, 12, 13, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle as applied to claims 1 above, and further in view of Sheppard (US 2010/0126594); with claim 12 in the alternative further in view of Russell (US 2001/0032675)

Engle discloses in claim 2: The electrically actuated valve of claim 1, wherein the valve sealing component includes a plurality of [orifice dividing walls] (separating orifices 45) extending between the valve seat (55) and the cap sealing section (39) in the valve sealing component (i.e. the intermediate orifice dividing walls provide for separation between the lower seat portion and the proximal end of the dividing walls adjacent to the sealing component.)  Engle does not disclose: using struts or flow vanes for axially separating the valve seat and cap sealing section; But Sheppard teaches: using struts or flow vanes (89 figure 2) for axially separating the valve seat and cap sealing section (where providing struts or vanes provides for example for a fluid flow transition that allows for adequate fluid to pass through the openings, based on a desired fluid flow characterization.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the orifice dividing wall arrangement of Engle, a plurality of struts or vanes as taught by Sheppard, for axially separating the valve seat and cap sealing section of Engle as taught by Sheppard, where providing struts or vanes provides for example for a fluid flow transition that allows for adequate fluid to pass through the openings, based on a desired fluid flow characterization; and where it is noted that especially since the substitution of one known element (a fluid guide as taught by Engle) for another known element(a fluid guide as taught by Sheppard) would have yielded predictable results, namely (the flow of fluid through the guide for a chosen fluid flow characterization) and obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.

Engle discloses in claim 4: The electrically actuated valve of claim 1, further comprising a snap ring (at 15) coupled to the valve housing and configured to axially delimit an exterior flange of a body of a solenoid assembly (by maintaining the end of portion 41, the axial opposite end of the solenoid tube (at 17) that is connected to the outer casing (93) of the solenoid which is connected to the valve body at 1010 and maintains the axial position of the solenoid housing adjacent the valve body 1;) but Engle does not disclose: a snap ring coupled to the valve housing and an but Sheppard teaches a snap ring (160 figure 3) coupled to the valve housing (46) and an exterior flange of a body (at 94 of body 80, for the purpose of assembling and axially holding the parts in place.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide at the junction of the valve body an solenoid casing of Engle as taught in Sheppard, a snap ring that can be coupled to the valve housing of Engle as taught in Sheppard and an exterior flange of a body (solenoid casing body of Engle and the solenoid body of Sheppard), for the purpose of assembling and axially holding the parts in place. 

Engle discloses in claim 9: The electrically actuated valve of claim 8, but does not disclose: a fourth port positioned between the valve seat in the valve housing and the second port and in fluidic communication with the third port; but Sheppard teaches: a fourth port for providing the valve in a fluid system that has for example supply and exhaust circuit; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in the valve body of Engle in lieu of the third port 11, two axially aligned third and fourth ports as taught in Sheppard, for the purpose of providing the valve of Engle as taught in Sheppard, in a fluid system that has for example supply and exhaust fluid circuit. 

Engle discloses in claim 12: The method of claim 10, wherein when the proximal seal in the plunger is sealingly engaged with the valve seat (at 55) in the valve sealing component, one or more openings (about 63) in the proximal seal are blocked by the valve [plunger] and wherein the valve sealing component includes a plurality of [orifice dividing walls] (separating orifices 45) extending between the valve seat and the cap sealing section; 	Engle does not disclose: But Sheppard teaches: using struts or flow vanes (89 figure 2) for axially separating the valve seat and cap sealing section (where providing struts or vanes provides for example for a fluid flow transition that allows for adequate fluid to pass through the openings, based on a desired fluid flow characterization.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the orifice dividing wall arrangement of Engle, a plurality of struts or vanes as taught by Sheppard, for axially separating the valve seat and cap sealing section of Engle as taught by Sheppard, where providing struts or vanes provides for example for a fluid flow transition that allows for adequate fluid to pass through the openings, based on a desired fluid flow characterization; and where it is noted that especially since the substitution of one known element (a fluid guide as taught by Engle) for another known element(a fluid guide as taught by Sheppard) would have yielded predictable results, namely (the flow of fluid through the guide for a chosen fluid flow characterization) and obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143; 
	If it could be persuasively argued at some future unforeseen date that Engle does not disclose: one or more flow openings extending axially through the proximal seal portion; but Russell teaches: one or more flow openings extending axially through the proximal seal portion (flow openings 58 through end seal 28, so as to allow for upstream flow to pass more easily past the valve head in the opening direction (an see generally paragraph 0032, so as to maintain the valve in the open direction based on the fluid flow pressure exiting the valve.) 


Engle discloses in claim 13: An electrically actuated valve for a vehicle cooling system (the previous considered a statement of intended use as the phase does not add any additional meaningful limitation to the structure of the apparatus claim under MPEP 2114), comprising: a valve housing (1) comprising: a valve chamber (at 5); and three valve ports (at ports 11/12/13 ports) in fluidic communication with the valve chamber; a removable valve sealing component (in general at 1008, where the clip 15 can be removed along with the solenoid coupling at 92) to disassemble the solenoid valve removing the inner valve sealing components) comprising: a cap sealing section (at 39) mated with an opening (about at 7) in the valve housing; a valve seat (55) mated with a section of the valve chamber (via oring 53 and spring clip 15) positioned axially between two of the three valve ports (between 11 and 12 or 12 and 13); and a plurality of [[orifice dividing walls] (separating orifices 45) extending between the cap sealing section (39) and the valve seat (55); and a plunger (63/99) configured to mate with a solenoid piston (33) and including a proximal seal (at 121) configured to selectively sealingly interface with the valve seat; Engle does not disclose: using struts or flow vanes for axially separating the valve seat and cap sealing section; But Sheppard teaches: using struts or flow vanes (89 figure 2) for axially separating the valve seat and cap sealing section (where providing struts or vanes provides for 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the orifice dividing wall arrangement of Engle, a plurality of struts or vanes as taught by Sheppard, for axially separating the valve seat and cap sealing section of Engle as taught by Sheppard, where providing struts or vanes provides for example for a fluid flow transition that allows for adequate fluid to pass through the openings, based on a desired fluid flow characterization; and where it is noted that especially since the substitution of one known element (a fluid guide as taught by Engle) for another known element(a fluid guide as taught by Sheppard) would have yielded predictable results, namely (the flow of fluid through the guide for a chosen fluid flow characterization) and obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.

Engle discloses in claim 16: The electrically actuated valve of claim 13, further comprising: a snap ring (at 15) coupled to the valve housing and axially delimiting an exterior [step] of a body; (the foregoing use of “or” considered an alternative grouping indication under MPEP 2131) or a retaining clip including two extensions each mated with a corresponding slit in the valve housing and axially delimiting the exterior flange of the solenoid body; but Engle does not disclose: a snap ring coupled to the valve housing and an exterior flange of a solenoid body; but Sheppard teaches a snap ring (160 figure 3) coupled to the valve housing (46) and an exterior flange of a body (at 94 of body 80, for the purpose of assembling and axially holding the parts in place.) 


Engle discloses in claim 17: The electrically actuated valve of claim 13, wherein the plunger includes a distal seal (at 123) designed to sealingly interface with a valve seat (77) in the valve housing when the proximal seal is spaced away from the valve seat in the removable valve sealing component. 

Engle discloses in claim 19: The electrically actuated valve of claim 13, further comprising: a spring (at 89) including an end positioned in a recess (end at recess at 1006) in a distal seal (67/123) of the plunger; wherein the spring is compressed while the solenoid piston is in an extended position; and wherein the spring is positioned between a third port [and the seat] but Sheppard teaches: a third and fourth port  with the spring interposed between for providing the valve in a fluid system that has for example supply and exhaust circuit; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in the valve body of Engle in lieu of the third port 11, two axially aligned third and fourth ports with the spring interposed between as taught in Sheppard, for the purpose of providing the valve of Engle as taught in Sheppard, in a fluid system that has for example supply and exhaust fluid circuit.

Engle discloses in claim 20: The electrically actuated valve of claim 13, wherein the removable valve sealing component includes a sleeve portion (at 37 that is guidingly) mated with the solenoid piston (33).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle as applied to claims 1 above, and further in view of Russell (US 2001/0032675); 

Engle discloses in claim 3: The electrically actuated valve of claim 1, wherein the proximal seal includes one or more openings extending axially therethrough (the opening provided at the inside circumference at 63 to allow for connection to the plunger.) If it could be persuasively argued at some future unforeseen date that Engle does not disclose: one or more flow openings extending axially through the proximal seal portion; but Russell teaches: one or more flow openings extending axially through the proximal seal portion (flow openings 58 through end seal 28, so as to allow for upstream flow to pass more easily past the valve head in the opening direction (an see generally paragraph 0032, so as to maintain the valve in the open direction based on the fluid flow pressure exiting the valve.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Engle as taught by Russell one or more flow openings extending axially through the proximal seal portion of Engle as taught by Russell where the flow openings can be arranged to allow for upstream flow to pass more easily past the valve head in the opening direction, so as to maintain the valve in the open direction based on the fluid flow pressure exiting the valve of Engle as taught by Russell. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle as applied to claims 1 above, and further in view of Vanti (US 3823736); 

Engle discloses in claim 5: The electrically actuated valve of claim 1, wherein a section of the valve housing (inside portion opposed to 39 at 1002) is configured to engage with a section of a solenoid assembly (portion of the core 39 at 1004 where the two portions are in face to face contact); But Engle does not disclose, although Vanti teaches: a threaded connection between the valve housing (16) and the solenoid assembly (at 76 figure 1, for the purpose of providing a simple effective axially movable rotatable connection that can be assembled and disassembled consistently.   
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the connection of Engle, a connection as taught in Vanti that is a threaded connection between the valve housing of Engle as taught in Venti and the solenoid assembly of Engle as taught in Venti, for the purpose of providing for example,  a simple effective axially movable rotatable connection that can be assembled and disassembled consistently. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle as applied to claims 1 above, and further in view of Tarusawa (US 4552179); 

Engle discloses in claim 6: The electrically actuated valve of claim 1, but does not disclose, although Tarusawa teaches: a retaining clip (see 60b figure 8 or 60a figure 7) including two extensions (61a,b) each mated with a corresponding slit (29 figure 6) in the valve housing and 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of the connection of Engle between the solenoid assembly and the valve body to provide as taught by Tarusawa,  a retaining clip which includes two extensions each mated with a corresponding slit in the valve housing as taught by Tarusawa and provided to axially delimit an exterior flange of a body of a solenoid assembly, all for the purpose of for example, providing a quick disconnect arrangement of the solenoid to the valve body

Claims 12 (in the alternative as discussed above) and 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle in view of Sheppard as applied to claims 13 above, and further in view of Russell (US 2001/0032675); 

Engle discloses in claim 14: The electrically actuated valve of claim 13, but does not disclose: the proximal seal includes a plurality of openings extending therethrough. but Russell teaches: one or more flow openings extending axially through the proximal seal portion (flow openings 58 through end seal 28, so as to allow for upstream flow to pass more easily past the valve head in the opening direction (an see generally paragraph 0032, so as to maintain the valve in the open direction based on the fluid flow pressure exiting the valve.) 


Engle discloses (as modified for the reasons discussed above) in claim 15: The electrically actuated valve of claim 14, wherein while the proximal seal is sealed with the valve seat, fluid flow through the plurality of openings is blocked by the valve seat and wherein while the proximal seal is spaced away from the valve seat, fluid flow through the plurality of openings is permitted. 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle in view of Sheppard as applied to claims 13 above, and further in view of Vanti (US 3823736); 

Engle discloses in claim 18: The electrically actuated valve of claim 13, wherein the valve housing comprises a section (inside portion opposed to 39 at 1002) configured to engage with a section of a solenoid assembly (portion of the core 39 at 1004 where the two portions are in face to face contact); But Engle does not disclose, although Vanti teaches: a threaded connection between the valve housing (16) and the solenoid assembly (at 76 figure 1, for the purpose of 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the connection of Engle, a connection as taught in Vanti that is a threaded connection between the valve housing of Engle as taught in Venti and the solenoid assembly of Engle as taught in Venti, for the purpose of providing for example,  a simple effective axially movable rotatable connection that can be assembled and disassembled consistently. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Matthew W Jellett/Primary Examiner, Art Unit 3753